Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 1 of 23   PageID #: 234



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII

   BRONSON NAHALE BASCAR,                  CIV. NO. 19-00584 LEK-KJM

                     Plaintiff,

         vs.

   STATE OF HAWAII, PUBLIC SAFETY
   DEPT., LT. GAIL MERCIVICH,

                     Defendants.


         ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
          AND GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

                Before the Court are: pro se Plaintiff Bronson Nahale

  Bascar’s (“Plaintiff”) Motion for Summary Judgment (“Plaintiff’s

  Motion”), filed on May 21, 2020; and Defendants State of Hawai`i

  Department of Public Safety (“DPS”) and Lieutenant Gail

  Mirkovich’s (“Mirkovich” and collectively “Defendants”) Motion

  for Summary Judgment (“Defendants’ Motion”), filed on

  November 30, 2020.     [Dkt. nos. 26, 39.]      Defendants filed their

  memorandum in opposition to Plaintiff’s Motion on July 20, 2020,

  and Plaintiff filed his reply in support of his motion on

  July 30, 2020.     [Dkt. nos. 31, 32.]     Pursuant to an October 23,

  2020 entering order, on November 4, 2020, Defendants filed a

  supplement to their memorandum in opposition to Plaintiff’s

  Motion.      [Dkt. nos. 37, 38.]   Plaintiff filed his memorandum in

  opposition to Defendants’ Motion on December 14, 2020.             [Dkt.
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 2 of 23   PageID #: 235



  no. 44.]    The Court finds these matters suitable for disposition

  without a hearing pursuant to Rule LR7.1(c) of the Local Rules

  of Practice for the United States District Court for the

  District of Hawaii (“Local Rules”).

              On January 28, 2021, an entering order was issued

  informing the parties of this Court’s rulings on the motions.

  [Dkt. no. 46.]     The instant Order supersedes that entering

  order.    For the reasons set forth below, Plaintiff’s Motion is

  denied, and Defendants’ Motion is granted.         Defendants are

  entitled to summary judgment in their favor as to all of

  Plaintiff’s remaining claims in this case.

                                  BACKGROUND

              On October 25, 2019, Plaintiff, who was incarcerated

  at the Halawa Correctional Facility (“HCF”) at the time,1 filed

  his Prisoner Civil Rights Complaint (“Complaint”), arising from

  events that occurred while he was being held at Maui Community

  Correctional Center (“MCCC”) as a pretrial detainee.           [Dkt.

  no. 1.]

              Counts I and II of the Complaint allege claims under

  42 U.S.C. § 1983 based on violations of Plaintiff’s Fourteenth

  Amendment rights, which he asserts relate to MCCC disciplinary


        1Plaintiff is currently incarcerated at Saguaro
  Correctional Center. [Pltf.’s notice of transfer & change of
  mailing address, filed 8/24/20 (dkt. no. 36).]


                                       2
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 3 of 23   PageID #: 236



  proceedings and the resulting sanction.         Plaintiff states that,

  on April 22, 2019, Mirkovich,2 acting as a DPS disciplinary

  hearing officer, found him guilty of a misconduct violation as a

  result of property damage at MCCC.        Plaintiff was charged $2,716

  for the damage, and the amount was to be deducted from his

  suspended trust account.      Plaintiff alleges the cost of the

  damage at MCCC was split equally among prisoners housed in

  Modules A and B.     However, according to Plaintiff, Module A,

  where he was housed, had much less damage than Module B had.

  Plaintiff complains that he was charged the same amount as

  inmates in Module B, although he could not have caused the same

  amount of property damage, and he was not shown any proof of the

  amount of property damage that Module A sustained.           [Complaint

  at pgs. 5-6.]     Count III asserts a § 1983 claim for violation of

  Plaintiff’s Fourteenth Amendment rights, arising from an

  incident of alleged retaliation on March 11, 2019.           [Id. at

  pg. 7.]    The Request for Relief section of the Complaint states,

  in pertinent part: “I would like to adjust the Restitution

  [sic], be allowed to shown [repaid] damages I was responsible

  for, or have a trial being I was pretrial.”          [Id. at pg. 8.]




        2Mirkovich is erroneously identified in the Complaint as
  “Lt. Mercivich - Gail Mercivich.” See Complaint at ¶ A.4;
  Defs.’ answer to Pltf.’s Complaint (“Answer”), filed 1/24/20
  (dkt. no. 21), at pg. 2.
                                       3
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 4 of 23   PageID #: 237



              In a screening order, this Court concluded that

  Counts I and II stated a claim against Defendants, but that

  Count III failed to state a colorable claim for relief.            [Order

  Dismissing Complaint in Part and Directing Service, filed

  11/22/19 (dkt. no. 6) (“11/22/19 Order”), at 5, 7.]           Count III

  was dismissed with leave to amend,3 and service was ordered as to

  Counts I and II.     [Id. at 7.]

  I.    Plaintiff’s Motion

              In his motion, Plaintiff restates the facts alleged in

  the Complaint, and he cites case law, which he argues supports

  his position that the disciplinary charge of $2,716 constituted

  a taking without due process, in violation of his Fourteenth

  Amendment rights.     [Pltf.’s Motion at 1-2.]       He states the

  charge prevents him from being able to purchase items from the

  commissary, constituting an additional punishment that is cruel

  and unusual.    He also states that it will prevent him from

  buying items that he needs for employment, once he is allowed to

  participate in the work furlough program.         [Id. at 1.]      Further,

  Plaintiff contends he was denied due process because: “[t]here

  was . . . no restitution hearing with evidence supporting the




        3Plaintiff was granted leave to amend Count III          by
  December 20, 2019. [11/22/19 Order at 7.] Plaintiff            did not
  file an amended complaint by the deadline, nor did he          request an
  extension of the deadline. Count III therefore is no           longer
  part of this case.
                                       4
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 5 of 23   PageID #: 238



  amount required for restitution & value of property”; and the

  restitution payments “are charged to [his] personal account[,

  n]ot the restitutional area.”       [Id. at 2 (citations omitted).]

  II.   Defendant’s Motion

                 Defendants present evidence that, on March 11, 2019, a

  riot occurred at MCCC, and Modules A and B sustained significant

  damage as a result of the riot and the fire started during the

  riot.       At the time of the riot, Plaintiff was housed in Module A

  as a pretrial detainee.      Plaintiff and several other inmates

  were charged with misconduct because of their respective roles

  in the riot.      [Defs.’ concise statement of facts in supp. of

  Defs.’ Motion (“Defs.’ CSOF”), filed 11/30/20 (dkt. no. 40),

  Decl. of Gail Mirkovich (“Mirkovich Decl.”) at ¶¶ 4-6.4]            An

  Adjustment Committee met to consider the charges against

  Plaintiff, and Mirkovich was the chairperson of that committee.

  Id. at ¶ 4; see also id., Exh. A (DPS Notice of Report of

  Misconduct and Hearing).5      Plaintiff was charged with:

                 6(6)      Setting a fire.

                 6(7)      Destroying, altering or damaging
                           government property or the property of


         Mirkovich works at MCCC and is a DPS Adult Corrections
          4

  Officer V. [Mirkovich Decl. at ¶ 1.]

         The notice section of the document was prepared on
          5

  March 19, 2018, and Plaintiff signed the document on March 25,
  2019, acknowledging receipt of the notice. The disposition
  section was signed by Mirkovich on April 22, 2019. [Mirkovich
  Decl., Exh. A.]
                                       5
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 6 of 23   PageID #: 239



                         another person resulting in damage of
                         $1,000 or more, or damage to
                         irreplaceable documents.

              6(11)      Rioting

              6(12)      Encouraging others to riot.

              6(13)      The use of force or violence resulting
                         in the obstruction, hindrance, or
                         impairment of the performance of a
                         correctional function by a public
                         servant, which requires facts related
                         to the conduct and does not require
                         that the conduct was a intentional act.

              6(14)      Possession, tampering, compromising or
                         manufacturing of any security equipment
                         or locking mechanism, such as, but not
                         limited, to handcuffs, handcuff keys,
                         or any too designed to lock or unlock
                         any type of locking mechanism.

  [Mirkovich Decl., Exh. A (Defs.’ emphasis omitted).]           The notice

  stated a hearing would be held at HCF on March 28, 2019

  (“Adjustment Hearing”).      [Id.]

              Plaintiff pled guilty to some of the charges, and he

  pled not guilty to the other charges.         As to the charges to

  which he pled not guilty, the Adjustment Committee found him

  guilty based on the evidence.        [Id.; Mirkovich Decl. at ¶ 9.]       A

  total of twenty MCCC inmates in Modules A and B were found

  guilty of causing property damage related to the riot.

  [Mirkovich Decl. at ¶ 10.]       The Adjustment Committee determined

  that Plaintiff should be required to pay restitution because of

  his role in the riot, but the committee did not determine the


                                        6
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 7 of 23   PageID #: 240



  amount of the restitution.       It was the MCCC administration and

  DPS that decided the twenty inmates who were found guilty of

  misconduct should share the total repair cost equally.             The

  $2,716 restitution amount assessed against Plaintiff was

  determined using that formula.       Id.; see also Mirkovich Decl.,

  Exh. A (“RESTITUTION IN THE AMOUNT OT $2716.00 FURTHER

  RESTITUTION AMOUNTS WILL BE DETERMINED BY MCCC)” (capitalization

  in original) (Defs.’ emphasis and annotations omitted)).            The

  disposition section also stated: “You have 14 days to grieve

  upon receipt of Disposition.”       [Mirkovich Decl., Exh. A (Defs.’

  emphasis omitted).]      Mirkovich states there was no denial of a

  “restitutional hearing” as Plaintiff alleges because DPS does

  not provide hearings addressing only restitution.           The

  Adjustment Hearing that was held and the three-step grievance

  process, which Plaintiff also utilized, are the processes that

  are available to all inmates to address similar issues.

  [Mirkovich Decl. at ¶ 12.]

              Plaintiff submitted a DPS Administrative Remedy Form,

  dated May 31, 2019, at HCF to appeal the imposition of

  restitution.    The form stated that he attempted an informal

  resolution with the grievance office on May 6, 2019.           [Defs.’




                                       7
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 8 of 23    PageID #: 241



  CSOF, Decl. of Shari Kimoto (“Kimoto Decl.”), Exh. B.6]             In his

  appeal: Plaintiff identified specific property damage caused

  during the riot that he alleged he was not responsible for;

  Plaintiff asserted MCCC did not take his evidence into

  consideration; Plaintiff contested the fact that the inmates who

  were found guilty were assessed the same restitution amount,

  regardless of whether they were in Module A or Module B; and

  Plaintiff argued a court order was required to impose a

  restitution order against him as a pretrial detainee.              Plaintiff

  therefore argued the imposition of restitution violated his due

  process rights, his right to be free from cruel and unusual

  punishment, and his right to be presumed innocent until proven

  guilty in a court of law.       [Id.]

              Ms. Kimoto signed the Resolution section of the form

  on July 11, 2019.     [Id.; Kimoto Decl. at ¶ 3.]       It states:

              The following is in response to your step II
              grievance appeal. PSD Policy COR 13.03 states
              that formal rules of evidence shall not apply.
              The charge is supported by a preponderance of
              evidence, which should not be confused with the
              criminal trial standard of beyond a reasonable
              doubt. The Adjustment Hearings Officer may rely
              on any form of evidence, documents, testimonies
              and inmate/staff reports, which it believes is
              reliable. You were afforded an opportunity to
              appear at your misconduct hearing, respond to
              your misconduct, explain what happened, and

        6Shari Kimoto is the DPS Corrections Program Division
  Administrator. During the events at issue in in this case, she
  was the DPS Acting Institutions Division Administrator. [Kimoto
  Decl. at ¶ 1.]
                                          8
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 9 of 23   PageID #: 242



                 provide any additional information to support
                 your story. Your guilty finding was based on
                 staff reports. Your misconduct stands. Your
                 grievance is denied.

                 In accordance with P&P COR.12.03.10.6, this
                 decision is final and the ultimate recourse
                 available within the administrative remedy
                 process.

  [Kimoto Decl., Exh. B (Defs.’ emphasis omitted).]

                 After the filing of this action, MCCC responded to

  Plaintiff’s request to verify the $2,716.00 restitution amount

  charged against him and to his argument that the damages to

  Module A were not as extensive as the damages to Module B.

  [Defs.’ CSOF, Decl. of Deborah Taylor (“Taylor Decl.”), Exh. C

  (letter dated 2/10/20 to Plaintiff from Deborah Taylor (“2/10/20

  Letter”)).7]       Plaintiff was informed that, after the imposition

  of the $2,716.00 amount, MCCC was able to determine the cost of

  the repairs attributable to only Module A - $19,785.65.            [Id.]

  The misconduct hearings identified three inmates, including

  Plaintiff, who were found to have participated in the

  “disturbance in Module A” and who were ordered to pay

  restitution to MCCC.       [Id.]   Plaintiff’s restitution amount, and

  that of the other two inmates, was revised from $2,7610.00 to

  $6,595.20.       [Id.]




          7   Deborah Taylor has been the Warden at MCCC since August
  2018.       [Taylor Decl. at ¶ 1.]
                                        9
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 10 of 23   PageID #:
                                    243


             Warden Taylor sent Plaintiff another letter, dated

 May 12, 2020 (“5/12/20 Letter”), noting that Plaintiff had not

 responded to the 2/10/20 Letter.         [Taylor Decl., Exh. D (5/12/20

 Letter).]    The 5/12/20 Letter reiterated the information

 regarding the increase in the restitution amount.          Warden Taylor

 also stated Plaintiff could write to her to request the

 documentation which supported the revised $6,595.00 restitution

 amount.   [Id.]   She stated: “If you fail to respond by May 25,

 2020, PSD will assume that you agree that you owe $6,595.00 and

 do not need to see the supporting documentation.”          [Id.]     Warden

 Taylor did not receive any request from Plaintiff to see the

 documentation.    [Taylor Decl. at ¶ 5.]

             Plaintiff states he witnessed the events at the riot,

 and more than three people in Module A were involved.           He does

 not dispute that only three were found guilty.          [Mem. in opp. to

 Defs.’ Motion at 1.]     Plaintiff argues splitting the repair

 costs among the three inmates without evidence of who caused

 what specific property damage, including whether any damage was

 caused by the inmates who were found not guilty, violates his

 right to due process.      [Id. at 1-2.]    Plaintiff states he

 “didn’t damage allot [sic] of the thing that were broken &

 damaged.”    [Id. at 2.]    Plaintiff argues he should not have been

 found guilty of setting a fire because he “had nothing to do

 with setting fire damaging locks, ect. [sic],” and he argues

                                     10
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 11 of 23    PageID #:
                                    244


 that he was not shown evidence at the Adjustment Hearing.             [Id.]

 Further, Plaintiff argues that, at the adjustment hearing, there

 was no evidence supporting the $2,716 amount imposed.           [Id. at

 3.]   As to the twenty inmates, including himself, who were

 assessed $2,716, Plaintiff alleges none was “given a

 restitutional hearing.”      [Id.]   Plaintiff argues that, when MCCC

 increased his restitution amount to $6,595.20, it still did not

 provide him with documentation supporting the amount.           He argues

 he should not have been required to respond to the 5/12/20

 Letter to obtain the documentation because it was obvious that

 he wanted to obtain the documentation.        Plaintiff argues the law

 requires that he be given a hearing where DPS must establish the

 specific amount of damages that he was responsible for.              [Id. at

 4-5.]

                                 DISCUSSION

 I.      Preliminary Issues

              Counts I and II both allege claims pursuant to § 1983,

 which states, in pertinent part:

              Every person who, under color of any statute,
              ordinance, regulation, custom, or usage, of any
              State . . . subjects, or causes to be subjected,
              any citizen of the United States or other person
              within the jurisdiction thereof to the
              deprivation of any rights, privileges, or
              immunities secured by the Constitution and laws,
              shall be liable to the party injured in an action
              at law, suit in equity, or other proper
              proceeding for redress . . . .


                                      11
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 12 of 23   PageID #:
                                    245


 This district court has recognized that “states and state

 agencies are not ‘persons’ subject to suit for money damages

 under § 1983.”    Lauro v. Hawai`i, CIV. NO. 19-00633 JAO-KJM,

 2020 WL 608276, at *5 (D. Hawai`i Feb. 7, 2020) (citing Will v.

 Mich. Dep’t of State Police, 491 U.S. 58, 65, 71 (1989)), appeal

 dismissed, No. 20-15480, 2020 WL 5544324 (9th Cir. July 6,

 2020).    Further, “[t]he Eleventh Amendment bars suit in federal

 court against a state or state agencies absent a valid

 abrogation of immunity by Congress or an express waiver of

 immunity by the State.”      Id. (citing Idaho v. Coeur d’Alene

 Tribe of Idaho, 521 U.S. 261, 267–268 (1997); Edelman v. Jordan,

 415 U.S. 651, 653 (1974); Puerto Rico Aqueduct & Sewer Auth. v.

 Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993)).8

             A state official sued in his individual capacity is a

 “person” for purposes of § 1983.         Hafer v. Melo, 502 U.S. 21, 23

 (1991).   A state official sued in his official capacity is only

 considered a “person” for purposes of a “suit under § 1983 only

 ‘for prospective declaratory and injunctive relief . . . to

 enjoin an alleged ongoing violation of federal law.’”           Lauro,

 2020 WL 608276, at *5 (some citations omitted) (quoting Wilbur

 v. Locke, 423 F.3d 1101, 1111 (9th Cir. 2005), abrogated on




       8Edelman has been overruled on other grounds by Will, 491
 U.S. 58. See, e.g., Soderstrom v. Ocampo, Case No. SACV 19-422
 JVS(KESx), 2019 WL 8014552, at *10 (C.D. Cal. June 17, 2019).
                                     12
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 13 of 23   PageID #:
                                    246


 other grounds by Levin v. Commerce Energy, Inc., 560 U.S. 413

 (2010)).   Further, the Eleventh Amendment does not preclude a

 suit for damages against a state official sued in his individual

 capacity, Hafer, 502 U.S. at 30–31, and it does not preclude a

 suit for prospective declaratory and injunctive against a state

 official sued in his official capacity, Doe v. Regents of the

 Univ. of Cal., 891 F.3d 1147, 1153 (9th Cir. 2018).

              Although the pleading form allowed Plaintiff to

 specify whether Mirkovich was being sued in her individual

 capacity, her official capacity, or both, Plaintiff did not

 check either option.     [Complaint at pg. 2.]      Because he is

 pleading pro se, Plaintiff’s pleadings must be liberally

 construed.    See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per

 curiam).   The Complaint is therefore liberally construed as

 asserting claims against Mirkovich in her individual capacity

 and her official capacity.

              Although Defendants asserted Eleventh Amendment

 immunity as a defense in their Answer, [Answer at 3, THIRD

 DEFENSE,] neither Defendants memorandum in opposition to

 Plaintiff’s Motion nor Defendants’ Motion raises an Eleventh

 Amendment argument.     However, because Defendants are entitled to

 summary judgment on other grounds, it is not necessary for this

 Court to address whether Defendants have waived their Eleventh



                                     13
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 14 of 23   PageID #:
                                    247


 Amendment immunity in this case.         The Court now turns to the

 merits of Plaintiff’s claims.

 II.   Plaintiff’s Claims

             This Court has construed Counts I and II as alleging

 that the imposition of restitution for property damage caused

 during the MCCC riot violated Plaintiff’s Fourteenth Amendment

 due process rights.     [11/22/19 Order at 4-5.]       This Court has

 construed Plaintiff’s prayer for relief to include a request for

 “an accurate accounting of the amount of damages that he is

 personally responsible for in Module A,” and a request for

 “restitution if more than that amount has been deducted from his

 account.”    [Id. at 5.]    These constitute requests for

 prospective injunctive relief.

       A.    Post-Filing Facts

             After the filing of this action, MCCC changed

 Plaintiff’s restitution amount to reflect only property damage

 caused to Module A, and it offered him the opportunity to review

 the documentation supporting the new amount.         See Taylor Decl.,

 Exh. C (2/10/20 Letter), Exh. D (5/12/20 Letter).          Plaintiff did

 not actually review the documentation because he did not submit

 a written request, as the 5/12/20 Letter directed him to do.

 See Taylor Decl. at ¶ 5.      Plaintiff argues he should not have

 been required to submit a written request because his

 disagreement with the amount and his desire to review the

                                     14
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 15 of 23   PageID #:
                                    248


 receipts are obvious.      He also appears to argue the restitution

 amount was raised in retaliation for his grievance and lawsuit

 contesting the original restitution amount.         [Mem. in opp. to

 Defs.’ Motion at 4.]     However, Plaintiff never sought leave to

 file an amended complaint: to amend his due process claims to

 challenge the increase in the restitution amount and the

 requirement that he submit a written request to review the

 documentation of the increased amount; or to assert a new

 retaliation claim.

            Because Plaintiff never amended his substantive claims

 in this case, the requests for prospective injunctive relief in

 the form of limiting the restitution imposed to property damage

 in Module A and in the form of an accounting remain requests for

 relief related to Plaintiff’s claims arising from his Adjustment

 Hearing and the result thereof.       Those requests for relief are

 now moot because Plaintiff has already obtained, or at least had

 access to, the relief he sought.         See, e.g., Palafox-Lugo v.

 Lombardo, 768 F. App’x 697, 698 (9th Cir. 2019) (“Because he has

 already obtained the relief he seeks, his claim is moot.”

 (citing Abdala v. INS, 488 F.3d 1061, 1065 (9th Cir. 2007)

 (habeas petition moot where petitioner’s release and deportation

 “cur[ed] his complaints” about the length of his detention))).

 Plaintiff’s requests for prospective injunctive relief in the

 form of limiting the restitution imposed to property damage in

                                     15
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 16 of 23   PageID #:
                                    249


 Module A and in the form of an accounting must be dismissed.

 Cf. MetroPCS Cal., LLC v. Picker, 970 F.3d 1106, 1115–16 (9th

 Cir. 2020) (“Mootness is a jurisdictional issue, and federal

 courts have no jurisdiction to hear a case that is moot, that

 is, where no actual or live controversy exists.” (citation and

 internal quotation marks omitted)).

            Thus, Plaintiff’s claims in this case are limited to

 the alleged due process violations related to the March 28, 2019

 Adjustment Hearing, without regard to the effects of the 2/10/20

 Letter and the 5/12/20 Letter.

       B.   Claims Related to the Adjustment Hearing

            This Court previously noted that Plaintiff “clearly

 has a protectable property interest in the funds in his prison

 trust account and had a right to a pre-deprivation hearing.”

 [11/22/19 Order at 5 (citing Shinault v. Hawks, 782 F.3d 1053,

 1057 (9th Cir. 2015)).]      Although that observation was made at

 the screening stage, none of the evidence that has been

 presented in connection with the instant motions requires a

 different result.     This Court therefore also concludes, for

 purposes of the instant motions, that Plaintiff has a

 protectable property interest in his trust account funds and

 that he is entitled to a pre-deprivation hearing.

            In Shinault, the Ninth Circuit stated:



                                     16
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 17 of 23   PageID #:
                                    250


                 The Fourteenth Amendment provides that no
            State shall “deprive any person of life, liberty,
            or property, without due process of law.” Due
            process “is a flexible concept that varies with
            the particular situation.” Zinermon v. Burch,
            494 U.S. 113, 127, 110 S. Ct. 975, 108 L. Ed. 2d
            100 (1990). Due process protections extend only
            to deprivations of protected interests. See Bd.
            of Regents of State Colls. v. Roth, 408 U.S. 564,
            569–70, 92 S. Ct. 2701, 33 L. Ed. 2d 548 (1972).

                  . . . .

                 Once a protected interest is found, we
            employ the three-part balancing test of Mathews
            v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L.
            Ed. 2d 18 (1976), to determine whether a pre-
            deprivation hearing is required and what specific
            procedures must be employed at that hearing given
            the particularities of the deprivation. Brewster
            v. Bd. of Educ., 149 F.3d 971, 983–84 (9th Cir.
            1998). The Mathews test balances three factors:
            (1) the private interest affected; (2) the risk
            of erroneous deprivation through the procedures
            used, and the value of additional safeguards; and
            (3) the government’s interest, including the
            burdens of additional procedural requirements.
            Mathews, 424 U.S. at 335, 96 S. Ct. 893.

                 Recalling that due process varies depending
            on the particularities of a case, every action
            affecting an inmate trust account does not
            necessarily implicate a substantial private
            interest under the first Mathews prong. Here,
            however, Shinault’s interest was clearly
            substantial, because [the Oregon Department of
            Corrections] deprived him of access to a
            significant amount of his funds. See Quick [v.
            Jones], 754 F.2d [1521,] 1522–23 [(9th Cir.
            1985)] ($66 charge merits pre-deprivation
            process); cf. Sickles v. Campbell Cnty., Ky., 501
            F.3d 726, 730 (6th Cir. 2007) (withdrawals of
            $110 and $20 do not implicate substantial private
            interest).

 782 F.3d at 1057.


                                     17
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 18 of 23   PageID #:
                                    251


            As to the first Mathews factor, a substantial private

 interest was implicated because MCCC is depriving Plaintiff of a

 significant amount of his funds.         The instant case focuses on

 the tension between the second and third Mathews factors.

 Plaintiff alleges the imposition of the same restitution amount

 on all riot participants constitutes an erroneous deprivation of

 his property, and he argues further hearings should have been

 held to determine the specific property damage caused by each

 inmate during the riot.      In contrast, from Defendants’

 perspective, such additional procedures were not warranted and

 would be unduly burdensome.

            This Court has recently stated:

                 Although prisoners may claim the protections
            of the Due Process Clause, the full panoply of
            rights due a defendant in criminal proceedings
            does not apply to prison disciplinary
            proceedings. Wolff [v. McDonnell], 418 U.S.
            [539,] 556 [(1974)].[9] “[T]here must be mutual
            accommodation between institutional needs and
            objectives and the provisions of the Constitution
            that are of general application.” Id. The
            Supreme Court has concluded that when a prisoner
            faces disciplinary charges, prison officials must
            provide the prisoner with: (1) written notice of

       9This Court emphasizes that the restitution order at issue
 in this case was not imposed as part of the sentence for the
 criminal charges that were pending against Plaintiff at the time
 of the riot at MCCC. Thus, in determining whether Plaintiff
 committed misconduct during the riot and what the appropriate
 sanctions were, Plaintiff was not entitled to “the full panoply
 of rights due a defendant in” a criminal prosecution. See
 Wolff, 418 U.S. at 556. Plaintiff’s arguments to the contrary
 are rejected. See, e.g., Complaint at pg. 8 (“I would like to
 . . . have a trial being I was pretrial.”).
                                     18
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 19 of 23   PageID #:
                                    252


            the claimed violation at least twenty-four hours
            before the disciplinary hearing; (2) an
            opportunity to present documentary evidence and
            call witnesses “when permitting him to do so will
            not be unduly hazardous to institutional safety
            or correctional goals”; (3) the opportunity to
            seek assistance where the charges are complex or
            the inmate is illiterate; and (4) a written
            statement by the factfinders as to the evidence
            relied on and reasons for the disciplinary action
            taken. Id. at 563–70.

                 Regarding the opportunity to call witnesses,
            although “[j]ail officials need not provide
            inmates an unfettered right to call witnesses,
            . . . they must make the decision whether to
            allow witnesses on a case-by-case basis,
            examining the potential hazards that may result
            from calling a particular person.” Serrano v.
            Francis, 345 F.3d 1071, 1079 (9th Cir. 2003).
            The prison officials must also eventually explain
            why witnesses were not allowed to testify. Ponte
            v. Real, 471 U.S. 491, 497 (1985).

 Pitts v. Espinda, CIV. NO. 20-00431 LEK-KJM, 2021 WL 217877, at

 *6–7 (D. Hawai`i Jan. 21, 2021) (some alterations in Pitts).

            Defendants have presented evidence that Plaintiff was

 provided with notice of the disciplinary charges against him

 more than twenty-four hours prior to the Adjustment Hearing.

 See Mirkovich Decl., Exh. A (bearing Plaintiff’s signature,

 dated 3/25/19, on the notice stating the hearing was scheduled

 for 3/28/19).    Plaintiff has not presented any contrary evidence

 regarding the issues of whether and when he was provided with

 notice of the Adjustment Hearing.        Thus, even viewing the record




                                     19
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 20 of 23   PageID #:
                                    253


 in the light most favorable to Plaintiff,10 there is no genuine

 issue of material fact as to the first Wolff requirement.            See

 Fed. R. Civ. P. 56(a) (“The court shall grant summary judgment

 if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter

 of law.”).

              As to the second Wolff requirement, Defendants present

 evidence that, in denying Plaintiff’s appeal, Ms. Kimoto

 observed that Plaintiff was “afforded an opportunity to appear

 at [his] misconduct hearing, respond to [his] misconduct,

 explain what happened, and provide any additional information to

 support [his] story.”      [Kimoto Decl., Exh. B.]      Further, the

 grounds for Plaintiff’s appeal indicate that Plaintiff’s

 position was that the Adjustment Committee did not consider,

 i.e., did not give weight to, his evidence; he did not argue

 that he was prevented from presenting evidence.          See id.

 Plaintiff has not identified any evidence in this case which

 suggests that he was deprived of the opportunity to present

 evidence at the Adjustment Hearing.        Even viewing the record in

 the light most favorable to Plaintiff, there is no genuine issue

 of material fact as to the second Wolff requirement.



        In considering Defendants’ Motion, the record must be
       10

 viewed in the light most favorable to Plaintiff as the nonmoving
 party. See Crowley v. Bannister, 734 F.3d 967, 976 (9th Cir.
 2013).
                                     20
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 21 of 23    PageID #:
                                    254


             By acknowledging the receipt of the hearing notice,

 Plaintiff also acknowledged that he understood he could have

 counsel appear on his behalf at the Adjustment Hearing.              See

 Mirkovich Decl., Exh. A.      Plaintiff has not presented any

 evidence suggesting that he was denied the opportunity to seek

 legal assistance prior to the Adjustment Hearing.          Thus, even

 viewing the record in the light most favorable to Plaintiff,

 there is no genuine issue of material fact as to the third Wolff

 requirement.

             As to the fourth Wolff requirement, Defendants have

 presented evidence that Mirkovich, on behalf of the Adjustment

 Committee, provided Plaintiff with written findings explaining

 that Plaintiff was found guilty on all charges of misconduct,

 “[b]ased on Reports and [his] plea,” and setting forth the

 sanctions imposed.     [Mirkovich Decl. at ¶ 7 & Exh. A.]

 Plaintiff was notified that he had the right to utilize the

 grievance process to appeal the result, [Mirkovich Decl.,

 Exh. A,] and he utilized that process.        In rejecting Plaintiff’s

 appeal, Ms. Kimoto explained that an Adjustment Hearings Officer

 could rely on any evidence that the officer found reliable, and

 that the ultimate misconduct finding was based on staff reports.

 [Kimoto Decl., Exh. B.]      Plaintiff has not identified any

 evidence which suggests that he did not receive these written

 findings.    Thus, even viewing the record in the light most

                                     21
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 22 of 23   PageID #:
                                    255


 favorable to Plaintiff, there is no genuine issue of material

 fact as to the fourth Wolff requirement.

              Because all of the Wolff requirements were satisfied,

 this Court concludes that Plaintiff was provided with due

 process through the Adjustment Hearing and his subsequent appeal

 through the grievance process.       Although Plaintiff may have

 preferred to have a hearing in which findings were made as to

 what damage was specifically caused by him during the riot, his

 interest in such a proceeding is outweighed by the governmental

 interests.    Such a proceeding would have been unduly burdensome,

 insofar as it was not required by Plaintiff’s Fourteenth

 Amendment due process rights.       This Court therefore finds that

 there are no genuine issues of material fact for trial, and that

 Defendants are entitled to judgment as a matter of law as to

 Counts I and II, because there was no violation of Plaintiff’s

 right to due process.      Consequently, Plaintiff is not entitled

 to summary judgment in his favor.

                                 CONCLUSION

              For the foregoing reasons, Plaintiff’s Motion for

 Summary Judgment, filed May 21, 2020, is HEREBY DENIED, and

 Defendants’ Motion for Summary Judgment, filed November 30,

 2020, is HEREBY GRANTED.      Summary judgment is GRANTED in favor

 of Defendants as to the remaining claims in Plaintiff’s Prisoner

 Civil Rights Complaint, filed October 25, 2019.          There being no

                                     22
Case 1:19-cv-00584-LEK-KJM Document 48 Filed 03/10/21 Page 23 of 23   PageID #:
                                    256


 remaining claims in this case, the Clerk’s Office is DIRECTED to

 enter judgment in favor of Defendants and to close this case on

 March 25, 2021, unless Plaintiff files a timely motion for

 reconsideration of the instant Order.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAII, March 10, 2021.




 BRONSON NAHALE BASCAR VS. STATE OF HAWAII, ET AL; CV 19-00584
 LEK-KJM; ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 AND GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                                     23
